Citation Nr: 0207005	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urethritis, to 
include as secondary to Reiter's syndrome.

2.  Entitlement to service connection for spondylolysis of 
the lumbar spine, to include as secondary to Reiter's 
syndrome.

3.  Entitlement to service connection for a disability 
manifested by fatigue with nausea and vomiting as secondary 
to Reiter's syndrome.

4.  Entitlement to service connection for a seizure disorder 
as secondary to Reiter's syndrome.

5.  Entitlement to an increased evaluation for Reiter's 
syndrome, with migrating arthralgia, tendinitis, and 
capsulitis, currently evaluated as 20 percent disabling.

(The issue of entitlement to service connection for 
fibromyalgia will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  He was placed on the Temporary Disability 
Retired List in January 1978 and discharged from service in 
January 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that an unappealed RO rating decision in June 
1993 denied entitlement to service connection on a direct 
basis for a seizure disorder and a stomach disorder.  The 
claims currently on appeal include claims that a seizure 
disorder and a disability manifested by nausea and vomiting 
are secondary to service connected Reiter's syndrome.

In May 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2002. 


FINDINGS OF FACT

1.  There is no current medical diagnosis of urethritis.

2.  Spondylolysis is a congenital or developmental defect.

3.  There is no medical evidence that the veteran has a 
disability manifested by fatigue with nausea and vomiting 
related to Reiter's syndrome.

4.  There is no medical evidence that the veteran currently 
has a seizure disorder related to Reiter's syndrome.

5.  Reiter's syndrome, with migrating arthralgia, tendinitis, 
and capsulitis, is not currently manifested by active joint 
inflammation; the disability is manifested by moderate 
limitation of motion of the lumbosacral spine and slight 
limitation of motion of the cervical spine.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for urethritis, 
spondylolysis of the lumbar spine, a disability manifested by 
fatigue with nausea and vomiting, or a seizure disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

2.  The criteria for an evaluation of 30 percent for Reiter's 
syndrome, with migrating arthralgia, tendinitis, and 
capsulitis, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009, 5290, 5292 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits he seeks. The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection Claims

Service connection means that the facts, shown by 
evidence, establish that 
a particular injury or disease resulting in disability 
was incurred in the line 
of duty in the active military service or, if preexisting 
such service, was aggravated by service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995).

A. Urethritis

Service connection is in effect for Reiter's syndrome.  
Reiter's syndrome is defined as a triad of symptoms of 
unknown etiology comprising urethritis, conjunctivitis, 
and arthritis (the dominant feature) appearing 
concomitantly or sequentially.  Dorland's Illustrated 
Medical Dictionary 1638 (28th ed. 1994).  The veteran has 
asserted a claim for service connection for urethritis on 
a direct basis or as secondary to Reiter's syndrome.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In February 2002, the veteran was afforded a VA genitourinary 
examination, at which he had no urologic complaints.  An 
examination was essentially unremarkable; no glanular lesions 
were present.  The assessment was that the veteran may have 
Reiter's syndrome as diagnosed by other physicians but he did 
not have a urethritis component of Reiter's syndrome.  The 
examiner commented that, in most cases of Reiter's syndrome, 
the classic triad of urethritis, conjunctivitis, and 
arthritis is not present and the patient presents only with 
arthritis.  He stated that: if urethral involvement is 
present, it is usually mild, self-limiting, and a minor 
portion of the disease; and in only 10 to 20 % of cases is a 
granular lesion present.

Because there is no current diagnosis of the disease 
urethritis, service connection may not be granted on either a 
direct or secondary basis for urethritis.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

B. Spondylolysis of Lumbar Spine

The Board notes that a VA joints examination in January 2002 
found that the veteran has migrating arthralgia secondary to 
Reiter's syndrome and, at that examination, the veteran's 
complaints included low back pain.  The rating decision in 
March 2002 expanded the grant of service connection for 
Reiter's syndrome to include migrating arthralgia of multiple 
joints.

The veteran's service medical records are negative for a 
finding or diagnosis of spondylolysis of the lumbar spine.

In January 2002, a VA neurological examiner noted that X-rays 
in  December 1999 had shown spondylolysis at L-5 and no other 
abnormalities.  The impression at the neurological 
examination was chronic low back pain.  The examiner reported 
that the veteran's Reiter's syndrome and spondylolysis of the 
lumbar spine contributed equally to his chronic low back 
pain.  The examiner reported further that spondylolysis is a 
congenital vertebral abnormality and that Reiter's syndrome 
does not cause spondylolysis.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2001).

Because the veteran's spondylolysis at L-5 is a congenital or 
developmental defect, service connection may not be granted 
for such abnormality on either a direct or secondary basis.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

C. Fatigue With Nausea and Vomiting

As noted above in the Introduction section of this decision, 
a rating decision in June 1993 denied entitlement to service 
connection for a stomach disorder on a direct basis.  The 
veteran did not appeal that determination, which is final.  
38 U.S.C.A. § 7105 (West 1991).  An issue currently before 
the Board includes a claim that a disability manifested by 
nausea and vomiting (as well as fatigue) is secondary to 
Reiter's syndrome. In September 2001, pursuant to the VCAA, 
the RO notified the veteran that, in order to substantiate 
his claim, competent medical evidence was needed which showed 
a current disability and a relationship between the current 
disability and the service connected disease.  The evidence 
of record fails to show a diagnosis of a current disability 
manifested by nausea and vomiting.  The veteran has not 
submitted any medical evidence tending to show that he 
currently has a disability manifested by nausea and vomiting 
which is related to Reiter's syndrome.

The veteran's service medical records are negative for a 
diagnosis of a disability manifested by fatigue.

At a VA general medical examination in January 2002, the 
veteran complained of fatigue since 1977, when he was 
diagnosed with Reiter's syndrome.  It was noted that he had 
not been diagnosed as having anemia or hypothyroidism.  
Examination revealed multiple spots over the extremities and 
upper and lower back which were tender to palpation, a 
finding consistent with fibromyalgia.  The impressions were 
fibromyalgia and fatigue.  The examiner stated an opinion 
that the veteran's fatigue was not related to Reiter's 
syndrome.

The evidence of record demonstrates that there is no 
competent medical evidence that a disability manifested by 
fatigue was present in service or is secondary to Reiter's 
syndrome, and there is no competent medical evidence that a 
disability manifested by nausea and vomiting is related to 
Reiter's syndrome.  Therefore, there is no basis on which 
service connection may be granted for a disability manifested 
by fatigue with nausea and vomiting, and entitlement to that 
benefit is not established.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  
 
D. Seizure Disorder

The veteran's service medical records reveal that, in July 
1979, while he was on the Temporary Disability Retired List, 
he and his wife reported that he had had 2 episodes of 
seizures that month.  The impression in August 1979 was 
convulsive disorder, etiology undetermined.  In September 
1980, the veteran was evaluated by a service department 
neurologist, who reported an impression of generalized 
seizure disorder, by history.  The neurologist commented that 
a seizure disorder is a possibility in Reiter's syndrome but 
it is a rare finding.  He noted that the veteran had had no 
seizures in 16 months and he had not been taking any anti-
seizure medication.

As noted above in the Introduction section of this decision, 
a rating decision in June 1993 denied entitlement to service 
connection for a seizure disorder on a direct basis.  The 
veteran did not appeal that determination, which is final.  
38 U.S.C.A. § 7105 (West 1991).  The issue currently before 
the Board is a secondary service connection claim.  In 
September 2001, pursuant to the VCAA, the RO notified the 
veteran that, in order to substantiate his claim, competent 
medical evidence was needed which showed a current disability 
and a relationship between the current disability and the 
service connected disease.  The evidence of record since the 
veteran's discharge from service in January 1981 fails to 
show a diagnosis or treatment of a seizure disorder or a 
convulsive disorder.  The veteran has not submitted any 
evidence tending to show that he currently has a seizure 
disorder related to Reiter's syndrome.  There is no evidence 
that he has had a seizure since July 1979, almost 23 years 
ago.  The Board, therefore, finds that the preponderance of 
the evidence is against the claim for service connection for 
a seizure disorder as secondary to  Reiter's syndrome, and 
entitlement to that benefit is not established.  38 C.F.R. 
§ 3.310 (a) (2001); Rabideau, supra. 

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 

II. Claim for Increased Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veteran's Reiter's syndrome, which is not currently 
manifested by urethritis or conjunctivitis, is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5002-5009.  Diagnostic 
Code 5009 provides that types of arthritis other than 
degenerative or post-traumatic are rated as rheumatoid 
arthritis under Diagnostic Code 5002.

38 C.F.R. § 4.71a, Diagnostic Code 5002, pertaining to 
rheumatoid (atrophic) arthritis as an active process, 
provides that an evaluation of 20 percent is warranted for 
one or two exacerbations a year in a well-established 
diagnosis.  An evaluation of 40 percent requires symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A Note to Diagnostic Code 5002 
provides that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; the higher evaluation shall be assigned.

At a VA examination in October 1985, examination revealed 
that the veteran had 100% range of motion of all of his 
joints, with no swelling; he had good strength and no atrophy 
in any of his extremities; there was no enlargement of the 
joints, and there were no deformities.  The pertinent 
diagnosis was Reiter's syndrome by history, no findings 
today.

The veteran was afforded a VA rheumatology evaluation in 
January 2000.  A complete blood count and sedimentation rate 
were within normal limits.  A laboratory test for the 
rheumatoid factor was negative.  The examining rheumatologist 
reported that there was no evidence for active joint 
inflammation.  
Since January 2000, no medical evidence has been presented or 
secured showing rheumatoid arthritis as an active process.  

There is no competent medical evidence of record showing that 
Reiter's syndrome is productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, and so the criteria for a schedular evaluation of 40 
percent under Diagnostic Code 5002 are not met.

With regard to any limitation of motion of the veteran's 
joints, at a VA joints examination in January 2002, range of 
motion of the veteran's shoulders, elbows, wrists, hips, 
knees, and ankles was complete, with some subjective 
complaints of pain.  Therefore, compensable evaluation are 
not warranted for limitation of joint motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 (arm), 5205/5206/5207 (elbow 
and forearm), 5215 (wrists), 5251/5252 (hips), 5260/5261 
(knees), or 5271 (ankles).

At the VA joints examination in January 2002, range of motion 
of the lumbosacral spine was flexion to 40 degrees and 
lateral bending to 30 degrees.  The veteran would not perform 
extension of his lower back.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provides that an evaluation of 10 percent is 
warranted for slight limitation of motion of the lumbar 
spine; an evaluation of 20 percent is warranted for moderate 
limitation of motion of the lumbar spine; and an evaluation 
of 40 percent requires severe limitation of motion of the 
lumbar spine.  As the limitation of motion of the veteran's 
lumbosacral spine is no more than moderate, an evaluation in 
excess of 20 percent is not warranted for arthritis of the 
lumbosacral spine as a manifestation of Reiter's disease.

At the VA joints examination in January 2002, range of motion 
of the cervical spine was flexion to 65 degrees, extension to 
40 degrees, rotation to 50 degrees, and side bending to 10 to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5290 provides 
that slight limitation of motion of the cervical spine 
warrants an evaluation of 10 percent; moderate limitation of 
motion warrants an evaluation of 20 percent; and 

severe limitation of motion warrants an evaluation of 30 
percent.  As the limitation of motion of the veteran's 
cervical spine is no more than slight, an evaluation in 
excess of 10 percent is not warranted for arthritis of the 
cervical spine as a manifestation of Reiter's syndrome.

Under the provisions of Diagnostic Code 5002, the ratings for 
limitation of motion of the lumbosacral spine and the 
cervical spine are combined, not added.  Under the combined 
ratings table of 38 C.F.R. § 4.25 (2001), ratings of 20 
percent and 10 percent combine to 30 percent, and so the 
Board finds that the veteran entitled to an evaluation of 30 
percent for Reiter's syndrome with migrating arthralgia, 
tendinitis, and capsulitis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009, 5290, 5292 
(2001). 


ORDER

Service connection for urethritis, to include as secondary to 
Reiter's syndrome, is denied.

Service connection for spondylolysis of the lumbar spine, to 
include as secondary to Reiter's syndrome, is denied.

Service connection for a disability manifested by fatigue 
with nausea and vomiting as secondary to Reiter's syndrome is 
denied.

Service connection for a seizure disorder as secondary to 
Reiter's syndrome is denied.



An evaluation of 30 percent is granted for Reiter's syndrome, 
with migrating arthralgia, tendinitis, and capsulitis, 
subject to governing regulations concerning monetary awards.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

